Citation Nr: 0936913	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-07 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, to include headaches. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 
1975 to June 1975 and on active duty from June 1975 to April 
1976.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the VA RO in Cleveland, Ohio, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 

A video conference hearing was held in May 2009, with the 
Veteran sitting at the Cleveland RO, and the undersigned 
Acting Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the testimony is in the claims file.

The Board notes that the Veteran was denied service 
connection for PTSD in a June 2008 rating decision.  The 
Veteran has not submitted a notice of disagreement (NOD) with 
respect to this rating decision.  However, as noted, the 
Veteran did indicate at the May 2009 hearing that her current 
mental disability is related to an in-service sexual assault 
incident or rape.  The Court has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  Therefore, in light of the Veteran's assertions 
regarding the in-service cause of her current psychiatric 
disability and the holding of the Court in Clemons, the Board 
finds that entitlement to service connection for PTSD must be 
considered as part of the claim on appeal for service 
connection for an acquired psychiatric disability.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder 
and PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The residuals of a head injury, to include headaches, were 
not manifested during service and have not been shown to be 
casually or etiologically related to active service.


CONCLUSION OF LAW

The residuals of a head injury, to include headaches, were 
not incurred in active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA, which imposes a duty on VA 
to notify and assist Veterans in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his/her representative, if 
applicable, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the Veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the Veteran is 
expected to provide.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the Veteran in June 2004.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  In any event, 
the Veteran received notice of these requirements in 
subsequent notice letters sent in April 2007 and November 
2007.  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the April 2007 and 
November 2007 notice letters were provided to the Veteran, 
the claim was readjudicated in a December 2008 supplemental 
statement of the case (SSOC).

Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA.
Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and available private treatment records 
pertinent to the years after service.  The Board notes that 
the Veteran is receiving Social Security Administration (SSA) 
benefits, but that such records have not been associated with 
the claims file.  However, a September 2008 letter from the 
SSA indicated that the Veteran's medical records could not be 
located.  The appellant was advised of this negative 
development in a December 2008 Supplemental Statement of the 
Case.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for her claim for service connection 
for the residuals of a head injury, to include headaches.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  With regard to this claim, the 
Board concludes an examination is not needed because there is 
sufficient evidence to decide the case.  In this regard, an 
October 2007 VAMC neuropsychological evaluation was 
conducted.  As part of this evaluation, the VA physician 
reviewed the Veteran's records, took an oral history from the 
Veteran, noted her behavioral impressions, performed various 
tests and provided a neurocognitive assessment.  After doing 
so, he provided an opinion as to the etiology of the 
Veteran's current condition that was based on the above 
records, history and examination.  Therefore, the Board finds 
that there is sufficient evidence to decide this claim.  See 
McLendon, supra.

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for the 
residuals of a head injury, to include headaches.  The Board 
does note that the Veteran was treated during service for a 
head injury and headaches.  Specifically, an August 1975 
service treatment note states that the Veteran suffered a 
head injury when she was walking with her head down, walked 
into a wooden sign, and fell backward hitting her head on the 
concrete.  The Veteran lost consciousness for 10 minutes.  
She subsequently complained of a headache, light headedness, 
and trouble keeping balance.  However, her pupils were 
symmetrical, round, and reactive to light.  She was 
relatively alert and showed good recent and remote memory, in 
that she knew her name, the date and location.  X-rays were 
within normal limits.  The examiner diagnosed contusions of 
the frontal and occipital areas, and the Veteran was 
instructed to return if she became, nauseated, vomited, was 
lethargic, if her pupils became uneven or if her gait 
problems persisted.  She subsequently returned on two 
occasions later that week complaining of headaches.

However, by the time of her April 1976 separation 
examination, the Veteran's head and neurological system were 
found as clinically normal.  In addition, on her April 1976 
report of medical history, the Veteran denied any head 
injuries or chronic or severe headaches.  Moreover, the 
Veteran's post-service treatment records, to include both 
private and VAMC records, show that she did not seek 
treatment for the residuals of a head injury or headaches 
until September 2004, approximately 28 years after her 
separation from service in April 1976.  Therefore, the Board 
finds that the Veteran's claimed residuals of a head injury, 
to include headaches, did not manifest during service or for 
many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a Veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition, the Board also finds that the medical evidence 
of record does not link the Veteran's current claimed 
residuals of a head injury or headaches to her active 
service.  In this regard, as was noted above, the Veteran 
underwent a VAMC neuropsychological evaluation in October 
2007.  At that evaluation, the VA physician was asked to 
evaluate the sequellae of head trauma that occurred in the 
military.  The VA physician reviewed the Veteran's records, 
took down her general background, her medical and psychiatric 
history and noted her behavioral impressions.  He also 
conducted several neuropsychological tests, and subsequently 
provided a neurocognitive assessment.  In summary, the 
examiner stated that the mild nature of the traumatic brain 
injury (TBI) in service was such that it had not likely 
produced significant residual neurocognitive sequella.  The 
examiner continued that this was borne out by the Veteran's 
largely intact neurocognitive test performance, the major 
exception being her impaired copy and retention of a complex 
design.  There did not appear to be any neurologic condition 
that would have precipitated her more recent cognitive 
decline since in mild TBI a delayed onset of cognitive 
decline would not be expected.  In addition, she reported a 
pre-accident history of attention difficulties in school, 
thereby casting doubt as to the TBI being the cause of any 
attentional problems she may have.  In fact, if anything, her 
PTSD and substance dependence, as well as intellectual 
limitations, were likely the major impediments to her 
adaptive functioning, rather than neurocognitive sequella to 
what was, at worst, a mild TBI. 

Thus, the only evidence linking the Veteran's claimed 
residuals of a head injury, to include headaches to her 
service is her own contentions.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  Regarding the Veteran's 
statements that she has experienced symptoms such as 
headaches during and after service, the Board acknowledges 
that she is competent to testify what he experienced, i.e. he 
is competent to testify that she has had headaches during and 
after service.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).

However, while the Veteran can testify to experiencing 
headaches, the Veteran, as a lay person, is not competent to 
testify that her current headaches were caused by her 
military service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, she is not competent to provide 
evidence that requires medical knowledge because she lacks 
the requisite professional medical training, certification 
and expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Further, with respect to her contentions that she experienced 
headaches in service and thereafter, the Veteran is clearly 
competent to provide such a lay history.  However, the Board 
finds that the Veteran's lay statements are outweighed by the 
negative service separation examination, post-service 
treatment records indicating a disorder that began years 
after service, the VA neuropsychological opinion cited above, 
and her hearing testimony.  The Veteran's credibility is 
therefore called into question.  As a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, 
the Board may also properly consider internal inconsistency 
of the statements, facial plausibility, consistency with 
other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).

In summary, the Board concludes that the Veteran is not 
entitled to service connection for the residuals of a head 
injury, to include headaches, because the competent medical 
evidence does not reveal a nexus to an injury or disease 
occurring in service.  There is also no competent medical 
evidence linking the Veteran's current headaches to her 
active service, to include her head injury in August 1975.  
Absent such a nexus, service connection for the residuals of 
a head injury may not be granted.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for the residuals of a head injury, to include 
headaches.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for the residuals of a head injury, 
to include headaches, is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


ORDER

Entitlement to service connection for the residuals of a head 
injury, to include headaches, is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include bipolar 
disorder.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

The Veteran asserted at the May 2009 hearing that she was 
depressed as a child and sought family counseling.  She 
further asserted that she began to experience symptoms 
associated with a mental condition in basic training.  
Specifically, she reported feeling depressed after she was 
raped during active duty.

A review of the Veteran's service treatment records contains 
no evidence of an acquired psychiatric disorder of any kind 
or PTSD.  However, the Board notes that an August 1975 
service treatment record reflects that the Veteran had 
anxiety.  This was further noted to be "situational" and a 
mental hygiene referral was suggested.  The Veteran asserted 
at the May 2009 hearing that she was never actually referred 
to mental hygiene, and that, if she had, her current bipolar 
disorder would have been diagnosed in service.  

With respect to a current disability, the Board notes that 
the Veteran has been diagnosed with various mental disorders.  
Specifically, she has been diagnosed with bipolar disorder, 
obsessive compulsive disorder, and panic disorder with 
agoraphobia, and PTSD.  See MetroHealth Medical Center 
treatment record, April 2001; VA treatment record, March 
2009.  

Therefore, as the Veteran complained of anxiety in service 
and has been treated for current mental disorders, the Board 
finds that the necessity for a VA examination is shown for 
the proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  This issue must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether she currently has an acquired psychiatric disorder, 
to include bipolar disorder, or PTSD, and, if so, whether 
this current mental disorder is etiologically related to any 
incident of active duty service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a mental 
disorder 
examination.  The claims file should 
be provided to the examiner for 
review, and the examiner should note 
that it has been reviewed.  The 
examiner should also elicit a complete 
history from the Veteran.  The 
examiner should determine whether the 
Veteran currently has an acquired 
psychiatric disorder, to include 
bipolar disorder, or PTSD.  If so, an 
opinion should be provided as to 
whether it is at least as likely as 
not that the Veteran's current 
acquired psychiatric disorder, to 
include bipolar disorder, or PTSD was 
incurred in or aggravated by a 
disease, injury, or incident  in 
service.  The examiner should 
specifically offer an opinion as to 
whether the evidence of record 
supports a finding that in-service 
personal assault actually occurred and 
that the Veteran currently has PTSD as 
a result of this sexual assault.  The 
examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the December 
2008 SSOC.  If the benefit sought on 
appeal remains denied, she should be 
provided a SSOC, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the Veteran 
and her representative have been given 
the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


